Citation Nr: 1632336	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  08-26 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1971 and from September 1971 to September 1976, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in April 2010.  A transcript of the hearing is of record.  A June 2014 letter informed the Veteran that the VLJ who conducted the April 2010 hearing had retired from the Board.  In a July 2014 response, the Veteran did not indicate that he wanted another hearing.  In September 2014, the Veteran's representative requested the case be processed.  In view of these circumstances, the Board will proceed as if the Veteran does not want another Board hearing.  The Board noted this information in an October 2014 remand, and the Veteran has not since voiced any desire for an additional Board hearing.

In October 2010 and October 2014, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999). 


FINDINGS OF FACT

1.  Hypertension was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to his active service, was caused by a service-connected disability, or was the result of his presumed herbicide exposure therein.  


2.  Resolving all doubt in favor of the Veteran, his hypertension was aggravated by his service-connected diabetes mellitus (diabetes).


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension on a direct and secondary basis have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for hypertension due to aggravation by service-connected diabetes have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in April 2010.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Any veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.  However, hypertension is not among the diseases that have been presumptively linked to herbicide exposure by VA.

The Veteran filed a service connection claim for hypertension February 2007, which was denied by the September 2007 rating decision.  The Veteran believes that his hypertension is secondary to his service-connected diabetes, which was granted service connection an April 2005 rating decision finding the Veteran had presumed herbicide exposure.

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

Hypertension is not among the list of diseases that are presumed related to herbicide exposure under 38 C.F.R. § 3.309(e).  As such, service connection based on herbicide exposure is not warranted.

There is no objective evidence of record that links the Veteran's current hypertension to his active service.  STRs do not show a diagnosis of hypertension rendered by a medical officer during his service.  Furthermore, his blood pressure readings were normal at 122/80, 130/72, and 130/72, and he denied having high blood pressure.

Medical records after his service do not show that he was diagnosed with hypertension within a year of separation.  It is not until almost 30 years after his separation from service in 2006 that the medical records show he was diagnosed with hypertension.

At the April 2010 Board hearing, the Veteran testified that he did not have any problems with high blood pressure during his active service.  

As such, the record contains no diagnosis of hypertension either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary.  There is also no medical evidence linking the Veteran's current hypertension to his active service, and he has not submitted any medical opinion that even suggests a relationship between his hypertension and his military service.  See Shedden supra.

At the April 2010 Board hearing, the Veteran testified that he was diagnosed with hypertension after his diabetes and was told by his physician that his hypertension was related to his diabetes.

In August 2007, the Veteran was afforded a VA examination for his hypertension.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's hypertension was not related to his diabetes.

In November 2010, the Veteran was afforded another VA examination.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's hypertension was not likely to be caused or aggravated by his diabetes, but provided no rational for the opinion.  As such, this opinion is not adequate.

In October 2015, the Veteran was afforded another VA examination.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  In a January 2015 addendum opinion, the examiner opined that the Veteran's hypertension was less likely as not caused or aggravated by his diabetes.

In May 2016, a VA examiner had the opportunity to review the Veteran's claims file.  The examiner opined that the Veteran's hypertension was aggravated by his service connected diabetes and that the aggravation occurred in 2013.  He explained that the aggravation was a result of the diabetes mellitus complication of diabetic nephropathy.  However, he added that the amount of aggravation of the hypertension would be minimal due to the Veteran's normal renal function and based on a review of the Veteran's blood pressure readings that were of record.  The doctor pinpointed 2013 as the onset of the aggravation as the endocrinology notes during that period showed urinalysis findings that were consistent with diabetic nephropathy.  However, the doctor also reviewed the studies submitted by the Veteran but found that it was less likely than not that the Veteran's hypertension was caused by his military service, or directly caused by his diabetes mellitus.

Regarding secondary service connection, after weighing all the evidence, the Board finds great probative value in the August 2007 and October 2015 examiners' opinions, as well as the May 2016 VHA opinion.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The 2016 opinion in particular provided substantial reasoning and explanation as to why the Veteran's hypertension was not caused by his diabetes, noting that while there are similar risk factors for the two conditions, but explaining that effectively correlation does not establish causation.

The doctor also noted that the Veteran's diabetes mellitus was diagnosed in approximately 1991, whereas his hypertension was not diagnosed until approximately 2006.

Regarding aggravation, the opinion of the May 2016 VA examiner is given great probative weight as he had the opportunity to reviewed the Veteran's claims file and referred to medical literature, and based on this, opined that that the Veteran's hypertension was aggravated by his service-connected diabetes.

Accordingly, the criteria for service connection on a direct and secondary basis have not been met.  However, the criteria for service connection based on aggravation, albeit minimal aggravation, have been met and to that extent the Veteran's claim is granted.






ORDER

Service connection for hypertension on the basis of aggravation is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


